'1
 2
 3
                                                          FILED
                                               CLERK, U.S. DISTRICT COURT

 5
                                                    1►~l - 5 2t~1
6
                                             CENTrIAL DIS"TRI~T G~ CALI~pRNIA
 7

 g
              IN THE UNITED STATES DISTRICT COURT
 9
            FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                Case No. 18-MJ-2948
      UNITED STATES OF AMERICA,
13                                ORDER OF DETENTION
                 Plaintiff,
14
15
      DARIUS PETTIT,
16
                 Defendant.
17
18
19
20
21
F~~
23
24
25
26
27
28
'1                                            I.
 2         On November 5, 2018, Defendant made his initial appearance in this district

 3   on the Indictment filed in the Southern District of Iowa in this matter. Deputy

 4   Federal Public Defender David Wasserman was appointed to represent Defendant.

 5          ❑     On motion ofthe Government[18 U.S.C. § 3142(fl(1)] in a case

6    allegedly involving a narcotics or controlled substance offense with maximum

 7   sentence often or more years.

 8         ~      On motion by the Government or on the Court's own motion

 9 [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the
10   defendant will flee.

11         The Court concludes that the Government is not entitled to a rebuttable

12   presumption that no condition or combination of conditions will reasonably assure

13   the defendant's appearance as required and the safety or any person or the

14   community [18 U.S.C. § 3142(e)(2)].

15                                            II.
16         The Court finds that no condition or combination of conditions will

17   reasonably assure: ~ the appearance ofthe defendant as required.
18                      ~ the safety of any person or the community.
19         the Court finds that the defendant has not rebutted the § 3142(e)(2)
20   presumption by sufficient evidence to the contrary.
21                                          III.
22         The Court has considered:(a)the nature and circumstances ofthe offenses)
23   charged, including whether the offense is a crime of violence, a Federal crime of
24   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
25   or destructive device;(b)the weight of evidence against the defendant;(c)the
26   history and characteristics of the defendant; and(d)the nature and seriousness of
27   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
28   considered all the evidence adduced at the hearing and the arguments, the
 1     arguments of counsel, and the report and recommendation of the U.S. Pretrial
 2     Services Agency.
 3                                            IV.
 4           The Court bases its conclusions on the following:
 5           As to risk ofnon-appearance:
 6                  ~     Unverified background information
 7                  ~     Insufficient bail resources
 8
 9
10           As to danger to the community:
11                  ~     Allegations in present charging document include felon in
12     possession of a firearm
13                  ~     Criminal History includes probation violation in 2008, felony
14     convictions for identity theft (2008), intimidation (2009), unlawful weapon use
15     (2013) and assault (2018).
16                  ~     outstanding protective order issued 10-30-18
17
18
19
20
f►~■
22
23
24
25
26
27
28

                                               ~~
 1                                             v.
 2         IT IS THEREFORE ORDERED that the defendant be detained until trial.
 3   The defendant will be committed to the custody ofthe Attorney General for
 4   confinement in a corrections facility separate, to the extent practicable, from
 5   persons awaiting or serving sentences or being held in custody pending appeal.
6    The defendant will be afforded reasonable opportunity for private consultation
 7   with counsel. On order of a Court of the United States or on request of any
 8   attorney for the Government,the person in charge of the corrections facility in
 9   which defendant is confined will deliver the defendant to a United States Marshal
10   for the purpose of an appearance in connection with a court proceeding.
11   [18 U.S.C. § 3142(1)]
12
     Dated: November 5, 2018                     /s/
13
                                             HON. ALKA SAGAR
14                                           UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
